 

Case 2:20-cr-00004-Z-BR Document 71 Filed 08/28/20 Pag@é@ 1 of 1 UPagelK7ILCOURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXA

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
v. 2:20-CR-4-Z-BR-(1)
WILLIAM RIVERA-FLORES
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 13, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
William Rivera-Flores filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
William Rivera-Flores was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant William Rivera-Flores; and ADJUDGES Defendant William Rivera-Flores guilty of Count
Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, August 2% , 2020. Myf ani —

MATHEW J. AS DIsTRICT
TED statis S DISTRICT JUDGE

 
